Exhibit 99 Viad Corp Delivers Strong First Quarter 2017 Results Earnings per Share Growth Exceeds Guidance Continued Positive Momentum at Both Business Groups PHOENIX, April 27, 2017 Viad Corp (NYSE: VVI) today announced first quarter 2017 results that exceeded expectations driven by outperformance at GES. Both business groups executed well during the quarter and posted strong year-over-year revenue growth. Q1 Q1 y-o-y Change $ in millions, except per share data Revenue $ $ % Organic Revenue* % Net Income (Loss) Attributable to Viad $ $ ) ** Income (Loss) Before Other Items* ) ** Income (Loss) Before Other Items per Share* ) ** Adjusted Segment Operating Income (Loss)* $ $ ) ** Adjusted Segment EBITDA* ** ** Change is greater than 100%. • Revenue of $325.8 million increased 35.0% ($84.4 million) year-over-year, or 30.1% ($72.2 million) on an organic basis (which excludes the impact of acquisitions and exchange rate variances). o The organic revenue growth primarily reflects positive show rotation at GES and underlying growth at both business groups. o The acquisitions of ON Services (August 2016), FlyOver Canada (December 2016), CATC (March 2016) and the Poken event visitor engagement technology (March 2017) contributed incremental revenue of $19.0 million. o Exchange rate variances had an unfavorable impact on revenue of $4.9 million. • Adjusted segment operating income, adjusted segment EBITDA and income before other items improved compared to the prior year quarter primarily due to high flow through on the increase in revenue. Steve Moster, president and chief executive officer, commented, “2017 is off to a solid start with GES exceeding our prior guidance and Pursuit coming in near the high-end of guidance.We continue to see favorable trends in our industries and positive momentum in both business groups as we execute against our strategic growth plans.With a strong first quarter behind us, we remain focused on delivering our full-year financial targets.” - more - *Refer to Table Two of this press release for a discussion and reconciliation of this non-GAAP financial measure to its most directly comparable GAAP financial measure. - Page 2 - GES Results Moster said, “GES’ growth during the first quarter was driven by positive show-rotation, underlying growth at both our U.S. and International segments and contributions from our acquisition of ON Services. Our team did a great job driving strong flow through on this additional revenue to achieve an adjusted segment EBITDA margin of 10.1% for the quarter. In addition, our investments in audio-visual and event technology continue to offer meaningful growth opportunities. This past quarter we renewed two major show organizer contracts with a broader suite of services and we had numerous corporate event wins.I am very pleased with the progress we have made to position GES as the preferred global, full-service provider of live events and the strong financial results our efforts are driving.” Q1 Q1 y-o-y Change $ in millions Revenue $ $ % U.S. Organic Revenue* % International Organic Revenue* % Adjusted Segment Operating Income* $ $ ** Adjusted Segment Operating Margin* % % 720 bps Adjusted Segment EBITDA* $ $ ** Adjusted Segment EBITDA Margin* % % 720 bps Key Performance Indicators: U.S. Base Same-Show Revenue Growth(1) % U.S. Show Rotation Revenue Change (approx.)(2) $ 52 International Show Rotation Revenue Change (approx.)(2) $ 3 Base same-shows are defined as shows produced by GES out of the same city during the same quarter in both the current year and prior year.Base same-shows represented 38.5% of GES’ U.S. organic revenue during the 2017 first quarter. Show rotation refers to shows that take place once every two, three or four years, as well as annual shows that change quarters from one year to the next. ** Change is greater than 100% or 1,000 basis points. • GES revenue of $317.9 million increased 34.6% ($81.7 million) year-over-year.On an organic basis, which excludes the impact of acquisitions and exchange rate variances, revenue increased 30.4% ($71.1 million). o U.S. organic revenue increased 31.8% ($57.9 million) primarily due to positive show rotation of approximately $52 million, U.S. base same-show revenue growth of 4.1% and new business wins. o International organic revenue increased 27.4% ($14.8 million) from the prior year quarter, primarily due to new business wins, positive show rotation of approximately $3 million and same show growth. • GES adjusted segment operating income of $23.1 million* increased $22.8 million year-over-year, and $23.1 million on an organic basis. o U.S. organic adjusted segment operating income of $21.4 million* increased $20.5 million, primarily due to higher revenue and strong operating leverage. o International organic adjusted segment operating income of $2.0 million* increased $2.6 million, primarily due to higher revenue. - more - *Refer to Table Two of this press release for a discussion and reconciliation of this non-GAAP financial measure to its most directly comparable GAAP financial measure. - Page 3 - • The acquisitions of ON Services and the Poken event visitor engagement technology contributed revenue of $17.5 million, an adjusted segment operating loss of $0.4 million* and adjusted segment EBITDA of $2.3 million* during the 2017 first quarter. Pursuit Results Moster said, “Pursuit delivered solid results for its seasonally slow first quarter.The newly renovated Banff Gondola and our recent acquisition of FlyOver Canada are both performing well.Additionally, we are making good progress working with our insurance carrier to finalize our property and business interruption insurance claims for the Mount Royal Hotel fire and we continue to develop plans to re-open the hotel with an upgraded guest experience.We are looking forward to a strong peak season for Pursuit with the Canadian national parks celebrating their 150th anniversary and our leading attraction, the Banff Gondola, fully operational.” Q1 Q1 y-o-y Change $ in millions Revenue $ $ % Organic Revenue* % Adjusted Segment Operating Loss* $ ) $ ) % Adjusted Segment Operating Margin* Adjusted Segment EBITDA* $ ) $ ) % Adjusted Segment EBITDA Margin* -87.9 % -91.9 % 400 bps Key Performance Indicators: Same-Store RevPAR(1) $ 48 $ 40 % Same-Store Room Nights Available(1) -0.5 % Same-Store Passengers(2) — ** Same-Store Revenue per Passenger(2) $ 39 $ — ** Same-store RevPAR is calculated as total rooms revenue divided by the total number of room nights available for all comparable Pursuit properties during the periods presented, expressed on a constant currency basis.Comparable properties are defined as those owned by Viad and operating for the entirety of both periods. Accordingly, the first quarter comparisons exclude CATC and the Mount Royal Hotel. Same-store revenue per passenger is calculated as total attractions revenue divided by the total number of passengers for all comparable Pursuit attractions, expressed on a constant currency basis.Comparable attractions are defined as those owned by Viad for the entirety of both periods.Accordingly, the first quarter comparisons exclude CATC and FlyOver Canada. Same-store passengers and revenue per passenger reported above include only the Banff Gondola, which was closed for renovations during the 2016 first quarter. ** Change is greater than 100% or 1,000 basis points. • Pursuit revenue of $7.9 million increased $2.7 million (51.9%) year-over-year. On an organic basis, which excludes the impact of acquisitions and exchange rate variances, revenue increased $1.1 million (20.7%) primarily as a result of the re-opening of the Banff Gondola, which more than offset the closure of the Mount Royal Hotel. • Pursuit adjusted segment operating loss of $10.0 million* increased $3.5 million year-over-year, primarily due to a full quarter of seasonal losses from CATC. On an organic basis, the operating loss increased $0.9 million primarily due to higher repairs and maintenance costs incurred during the quarter and the timing of certain other expenses. - more - *Refer to Table Two of this press release for a discussion and reconciliation of this non-GAAP financial measure to its most directly comparable GAAP financial measure. - Page 4 - • The acquisitions of CATC and FlyOver Canada contributed revenue of $1.5 million, an adjusted segment operating loss of $3.1 million* and negative adjusted segment EBITDA of $1.9 million* during the quarter primarily reflecting seasonal losses at CATC. Mount Royal Hotel Fire Update On December 29, 2016, the Mount Royal Hotel was damaged by a fire and has been closed until further notice.In the fourth quarter of 2016, as a result of the fire, Viad recorded an asset impairment loss of $2.2 million and an offsetting impairment recovery (and related insurance receivable) as the losses related to the fire are covered by Viad’s property and business interruption insurance.
